DETAILED ACTION
	Claims 1-10, 12, 14-21, and 32 are pending.  Of these, claims 7-10, 12, and 15-21 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-6, 14, and 32 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
  Status of the Rejections
The 103 rejections are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 14, and 32 are rejected under 35 U.S.C. 103 as unpatentable over Jacob et al. (US Pat. Pub. 2006/0045865; of record).
As to claims 1-2, 4, 14, and 32, Jacob discloses a pharmaceutical composition comprising atropine sulfate and at least one excipient, wherein the composition may be formulated for release in the buccal or sublingual area (paragraphs 66, 95 and claims 1, 18, and 42 of Jacob).  Jacob teaches that providing for absorption of the drug in buccal or sublingual regions can be advantageous because it avoids first pass metabolism by the liver and degradation by GIT enzymes and harsh pH conditions in the stomach and small intestine, and that drugs intended to be absorbed in the buccal and sublingual compartments benefit from rapid onset of absorption, typically within minutes of dosing, and discloses a specific formulation, OraSolv, that disintegrates within 30 seconds, which is within the range of claims 1 and 32 and which will result in absorbption into the systemic circulation (claim 32)(paragraph 66). The excipient may be a filler, lubricant, HPMC (a superdisintegrant), calcium carbonate as a filler (an “alkalizer”)(paragraph 96), or a permeation enhancer of claim 2 (paragraph 140), and wherein the superdisintegrant will result in the composition being for rapid disintegration as recited by claim 1.   
As to claims 1-2, 4, 14, and 32, Jacob does not further expressly disclose a specific, single embodiment wherein the pharmaceutical active is atropine sulfate and the composition is formulated for rapid disintegration within one minute following buccal or sublingual administration as recited by claim 1.  Nor does Jacob expressly teach the method steps of forming the composition that are required by product by process claim 14.  
As to claims 1-2, 4, 14, and 32, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to select out from the teachings of Jacob a pharmaceutical composition that comprises atropine sulfate as the active ingredient and which is in the form of a disintegrating composition that fully disintegrates in less than one minute in the mouth following buccal or sublingual administration, because Jacob expressly teaches that the active may be atropine sulfate and that the composition may be formulated such that it dissolves in the mouth within thirty seconds, and that such a formulation can be advantageous in avoiding first pass metabolism and/or degradation lower in the GI tract due to the presence of enzymes and harsh pH conditions.  
Regarding claim 14, this claim is in the form of a product by process claim, and as such, its patentability is determined by the structure produced by the process and not by the recited steps of the process.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be “essentially free of alkali metal.” The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not “essentially free of alkali metal” and therefore a different and unobvious product.). 
Here, the composition of Jacob comprises the same ingredients as the composition of claim 14, and Jacob further discloses compressing a mixture of said ingredient to form a tablet as recited by claim 14 (paragraph 114).  The weighing, mixing, and compressing steps recited by base claim 7 will result in a tablet having substantially the same structural configuration as the Jacob tablet, which therefore reads on the product of claim 14.  
Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Jacob et al. (US Pat. Pub. 2006/0045865) as applied to claims 1-2, 4, 14, and 32 above, and further in view of Venkatesh et al. (US Pat. Pub. 2012/0282335).
The teachings of Jacob are relied upon as discussed above.  Jacob does not further expressly disclose, however, that the HPC is a low substituted HPC as recited by claim 4.    
Venkatesh discloses orally rapidly disintegrating tablets comprising a superdisintegrant such as low substituted hydroxypropyl cellulose (Title, Abstract, and claims 1 and 4 of Venkatesh).  The tablets exhibit rapid disintegration in the buccal cavity within 60 seconds (paragraph 46).  
As to claim 4,  it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the rapidly orally disintegrating Jacob composition by selecting as the hydroxypropyl cellulose a low substituted form of said cellulose as a superdisintegrant to create an orally disintegrable composition that disintegrates fully in the mouth in less than one minute, since Venkatesh expressly teaches that low substituted hydroxypropyl cellulose is a suitable type of HPC for use as a superdisintegrant in a rapidly orally disintegrating pharmaceutical formulation that disintegrates in one minute, such that the skilled artisan reasonably would have expected that it could successfully impart rapid disintegrating properties to the Jacob composition in those cases where swift delivery to the buccal region is desired.  Such a modification is merely the substitution of one prior art element for another to obtain predictable results, which is prima facie obvious.  MPEP 2143.     
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as unpatentable over Jacob et al. (US Pat. Pub. 2006/0045865) as applied to claims 1-2, 4, 14, and 32 above, and further in view of Lederman et al. (US pat. Pub. 2014/0171515).
The teachings of Jacob are relied upon as discussed above.  Jacob further discloses that the composition may comprise pH buffering agents (paragraph 112), and further may comprise microcrystalline cellulose as a diluent (“filler”)(paragraph 106), magnesium stearate as a lubricant (paragraph 96), hydroxypropylcellulose as a binder (paragraph 107), and sodium lauryl sulfate (a synonym of “sodium dodecyl sulfate” of claim 3) as a permeation enhancer (paragraph 116).   
Jacob does not further expressly disclose the amounts of the atropine sulfate, microcrystalline cellulose, HPC, magnesium stearate, or sodium dodecyl sulfate recited by claims 5-6.  Nor does Jacob expressly disclose the use of sodium bicarbonate as an alkalizer as recited by claims 3 and 5-6.  
Lederman discloses compositions for transmucosal absorption such as sublingual or buccal absorption (Abstract, paragraph 8), wherein the composition may comprise a basifying agent (an “alkalizer”) such as sodium bicarbonate or calcium carbonate (paragraphs 20-22).
As to claims 3 and 5-6, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the composition of Jacob and Venkatesh as combined supra to incorporate sodium bicarbonate as an alkalizer to adjust the pH as desired, or alternatively to serve as a filler in the composition, since Lederman teaches that pharmaceutical compositions for buccal or sublingual administration may incorporate either sodium bicarbonate or calcium carbonate as an alkalizer such that that these two compounds are taught as equivalents useful for the same purpose, and Jacob expressly teaches that its composition may comprise pH buffering agents as well as calcium carbonate as a filler or pH adjusting agent, such that the skilled artisan reasonably would have expected that sodium bicarbonate could be substituted for the calcium carbonate as a filler in the Jacob composition and/or could be used to basify the Jacob composition as desired.
As to claims 3 and 5-6, it further would have been prima facie obvious to optimize the amounts of the fillers, lubricants, permeation enhancer, alkalizer, and binder/disintegrant of the composition to be within the ranges recited by claims 5-6, since said amounts are result effective variables that will affect the ability of these ingredients to carrying out the foregoing functions in the composition.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicant’s Arguments
  Applicant argues that Jacob is clearly not designed for immediate release since its performance is touted as superior to IR formulations, and that Jacob aims to prevent (not encourage) dissolution and drug release in the mouth, and even teaches that premature dissolution of the tablet in the mouth may be prevented by coating with hydrophilic polymers so as to delay dissolution until the stomach is reached.  Applicant concludes that Jacob teaches away from a rapid release formula that fully disintegrates in the mouth within one minute, such that the skilled artisan would not have been motivated to combine Jacob with Venkatesh.  Applicant further argues that all formulations taught by Jacob include both a controlled release element and a bioadhesive element, that the nature of a bioadhesive is retention and as such would not be conducive to rapid disintegration or absorption.  Applicant claims that Jacob’s inclusion of delivery to an oral cavity for disintegration is only for broad description and is not intended as an enabled or desired embodiment.  Applicant further argues that Jacob does not provide an experimental example of the formulation for buccal/sublingual delivery.
In response, the cited references are prior art for all that they teach, and not only specific embodiments disclosed therein.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Here, while Jacob does teach embodiments intended for selective release within certain regions of the GI tract, and that in such embodiments polymer coatings may be used to prevent premature dissolution in the mouth, Jacob also clearly discloses at paragraph 66 and in claim 42 that the composition may be for release in the buccal or sublingual area instead of the GI tract, in which case a rapid disintegrating formulation is disclosed as desirable.   The argument that such an embodiment is not taught as desired and is not exemplified is not persuasive because a reference is prior art for all that is disclosed therein, including nonpreferred embodiments, and the disclosure is not limited to its working examples.  
Applicant further argues that Jacob’s description of a formulation for buccal/sublingual delivery discloses OraSolv as a particularly suitable bioadhesive, and asserts that OraSolv results in tablet disintegration orally and release of particles that are swallowed, with complete disintegration and absorption occurring further down in the GI tract.  Applicant concludes that this type of delivery cannot be considered akin to the claimed subject matter.
In response, paragraph 66 of Jacob nevertheless clearly discloses an embodiment wherein not only does disintegration occur in the mouth, but that the released drug is absorbed in the buccal and sublingual region, for those drugs for which it is necessary to avoid first pass metabolism and degradation in the stomach and small intestines.  Therefore, the skilled artisan reading Jacob would recognize that the Jacob composition could be formulated for complete disintegration and absorption in the buccal/sublingual area in those cases where it is desirable for the drug to be rapdily absorbed in the mouth instead of lower in the GI tract.  Jacob’s disclosure of Orasolv is merely given as an example of a fast dissolving material that may be used.  The skilled artisan could have selected other known fast dissolving materials as necessary from the prior art of oral rapidly disintegrating formulations in order to obtain a formulation with the desired dissolution characteristics.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
  
 
/Patricia Duffy/Primary Examiner, Art Unit 1645